Case 2:20-cv-00636-NR-PLD Document 18 Filed 08/07/20 Page 1 of 2




           UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                           No. 2:20-cv-636


     MACKENNETH ORTIZ,

                                             Plaintiff

                                  v.

     LEE ESTOCK, et al.,

                                             Defendants


               ORDER ADOPTING REPORT AND
                   RECOMMENDATION


            Plaintiff MacKenneth Ortiz is a state prisoner
     incarcerated at SCI Pine Grove. Mr. Ortiz filed a pro se
     complaint under 42 U.S.C. § 1983 alleging that the
     treatment he has received while in prison has failed to
     provide him with the specialized medical care that he
     needs for his various conditions. Mr. Ortiz also claims that
     those same conditions put him at increased risk of
     contracting COVID-19, and that the prison is not equipped
     to deal with an epidemic. “Compassionate release” is the
     only relief sought by Mr. Ortiz. [ECF 8, p. 2; ECF 13, p. 3].

            Mr. Ortiz’s case was referred to United States
     Magistrate Judge Patricia Dodge for pretrial proceedings
     in accordance with the Magistrate Judges Act, 28 U.S.C. §
     636(b)(1), and Rule 72 of the Local Rules for Magistrate
     Judges. Magistrate Judge Dodge granted Mr. Ortiz’s

                                 -1-
Case 2:20-cv-00636-NR-PLD Document 18 Filed 08/07/20 Page 2 of 2




     motion to proceed in forma pauperis on May 6, 2020. [ECF
     6]. Because of his IFP status, Magistrate Judge Dodge was
     required to “dismiss the case at any time if the court
     determine[d] that … the action … fails to state a claim
     upon which relief may be granted.”           28 U.S.C. §
     1915(e)(2)(B)(ii).

            On July 13, 2020, Magistrate Judge Dodge entered
     a Report and Recommendation, recommending that the
     Complaint “be dismissed without prejudice to [Mr. Ortiz]
     to submit either a habeas corpus petition under [28 U.S.C.
     § 2254] or a civil rights complaint under § 1983 which seeks
     relief other than release from custody, if appropriate.”
     [ECF 16]. That Report and Recommendation was served
     on Mr. Ortiz at SCI Pine Grove. [Id.]. Mr. Ortiz was also
     informed that the deadline for filing objections to the
     Report and Recommendation was July 30, 2020. [Id.]. As
     of today, however, no objections have been filed.

            Upon independent review of the Complaint [ECF 8],
     Mr. Ortiz’s Pro Se Emergency Ex-Parte Omnibus Motion
     for Relief Pursuant to U.S.C. § 1983 [ECF 13], and the rest
     of the record, and upon consideration of Magistrate Judge
     Dodge’s well-reasoned Report and Recommendation, the
     Court finds no clear error on the face of the record, and
     therefore enters the following order:

            AND NOW, this 7th day of August, 2020, it is
     ORDERED that the Report and Recommendation [ECF
     16] is adopted as the Opinion of the Court.

           IT IS FURTHER ORDERED that the Complaint
     [ECF 8] is DISMISSED without prejudice and that this
     case be administratively closed.

                               BY THE COURT:

                               /s/ J. Nicholas Ranjan
                               United States District Judge

     cc:   MacKenneth Ortiz
           NR-8123
           SCI Pine Grove
           191 Fyock Road
           Indiana, PA 15701-6542

                                -2-
